DISMISS; Opinion Filed March 7, 2013




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-00674-CV

                          SOHEILA AREFKIA, Appellant
                                       V.
                    COMPASS BANK D/B/A BBVA COMPASS, Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC10-10916

                               MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
       Before the Court is appellee’s motion to dismiss the appeal.           Specifically, appellee

contends the appeal should be dismissed because appellant has failed to file a sufficient brief.

       We hold pro se litigants to the same standards as licensed attorneys and require them to

comply with applicable laws and rules of procedure. See In the Interest of N.E.B. and R.T.B.,

251 S.W.3d 211-12 (Tex. Dallas—2008, no pet.). To do otherwise would give pro se litigants an

unfair advantage over a litigant who is represented by counsel. Id. At 212.

       Appellant filed her brief on November 8, 2012. Because her brief did not comply with

the appellate briefing rules, the Court sent appellant a defective brief notice and instructed her to

file an amended brief complying with the rules within ten days and cautioned her that failure to
do so may result in dismissal of the appeal without further notice. See TEX. R. APP. P. 38.1 &

38.8(a)(1). Appellant tendered her amended brief on December 13, 2012. Appellant’s amended

brief was not compliant and the Court again sent appellant a defective brief notice. Appellant

filed her second amended brief on January 11, 2013. Appellant’s brief fails to include, among

other things, a concise statement of facts supported by record references or a clear and concise

argument to support the contentions made with appropriate citations to authorities and the record.

TEX. R. APP. P.38.1(g) & (i).

       The Court has given appellant two opportunities to file a compliant brief. Appellant has

failed to do so. Accordingly, we grant appellee’s motion and dismiss the appeal. See TEX. R.

APP. P. 38.8(a)(1) & 42.3(c).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

120674F.P05




                                                2
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

SOHEILA AREFKIA, Appellant                       On Appeal from the 160th Judicial District
                                                 Court, Dallas County, Texas
No. 05-12-00674-CV       V.                      Trial Court Cause No. DC10-10916.
                                                 Opinion delivered by Chief Justice Wright.
COMPASS BANK D/B/A BBVA                          Justices Lang-Miers and Lewis participating.
COMPASS, Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee, COMPASS BANK D/B/A BBVA COMPASS, recover its
costs of this appeal from appellant, SOHEILA AREFKIA.


Judgment entered March 7, 2013.




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                             3